DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Request for Continued Examination filed 05/19/2022 has been received and considered.
Claims 1-20 are pending.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 05/19/2022. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Gulak (US 2019/0182216) of record discloses securely transmitting and extracting information from homomorphically encrypted data where a set of data is validated. The prior art Ahmed (US 2019/0036678) of record discloses scalable homomorphic transformation of encrypted data. The prior art Cheung (US 2019/029691) of record discloses a secure data processing method using encryption that is additively homomorphic. 
US 20180293377 A1 – Suspicious behavior detection and information processing. 
US 20180137272 A1 – Secure storage of encrypted sensitive data. 
However, the prior art fails to anticipate or render the following limitations: “based on the application of the first predictive model to the encrypted transaction data, generating encrypted first output indicative of a predicted likelihood that the data exchange represents fraudulent activity” (as recited in claims 1, 12 and 20).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437